Exhibit 10.4
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
     This AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”), is entered
into and is effective as of January 15, 2009, by and between, on the one hand,
FIRST BANCORP (the “Corporation”), a corporation organized under the laws of the
Commonwealth of Puerto Rico (the “Commonwealth”), and FIRSTBANK PUERTO RICO (the
“Bank”), a banking institution organized under the laws of the Commonwealth that
is a wholly-owned subsidiary of the Corporation, and, on the other hand,
Lawrence Odell (the “Executive”), General Counsel and Executive Vice President
of the Corporation.
Recitals
     WHEREAS, the Corporation and the Executive entered into a certain
Employment Agreement dated as of February 15, 2006 (the “Employment Agreement”),
pursuant to which the Corporation and the Bank retained the professional
services of the Executive, subject to the terms and conditions set forth
therein; and
     WHEREAS, the parties hereto wish to amend the terms of the Employment
Agreement in the manner set forth below.
     NOW THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:
     1. Definitions. All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Employment Agreement;
provided, however, that for all purposes the term “Corporation”, whenever
utilized in the Employment Agreement, shall include the Bank, its affiliates,
and any other subsidiaries of the Corporation, irrespective of the context of
which such term is utilized.
     2. Particular Amendments to the Employment Agreement. The Employment
Agreement is hereby amended as follows:
     (a) In the event of any payment made pursuant to the provisions of the
Employment Agreement which qualify as an applicable severance from employment or
a golden parachute payment, as such terms are defined in Section 280G of the
Internal Revenue Code of 1986, as amended by the provisions of the Emergency
Economic Stabilization Act of 2008, such payment shall not equal or exceed an
amount equal to three times the Executive’s average taxable compensation over
the five years preceding the year of the applicable severance from employment or
the golden parachute payment (the “Compensation”). In accordance herewith, to
the extent such severance from employment or a golden parachute payment exceeds
the Compensation, the severance from employment or the golden parachute payment
shall equal the Compensation less one dollar.
     (b) The Bank shall recover from the Executive any bonus or incentive
compensation paid to the Executive based on statements of earnings, gains, or
other criteria that are later proven to be materially inaccurate.
     (c) The limitations imposed herein under paragraph (a) and (b) shall apply
during the period that the United States Department of the Treasury holds an
equity or debt position in the Corporation pursuant to the provision of Section
101(a) of the Emergency Economic Stabilization Act of 2008.

1



--------------------------------------------------------------------------------



 



     (d) Any severance from employment or golden parachute payment not paid to
the Executive as a result of the provisions of paragraph (a) above shall be paid
to the Executive within a period no longer than ten (10) business days following
the date upon which the Department of the Treasury no longer holds an equity or
debt position in the Corporation (the “Deferred Payment Date”) irrespective of
the Executive being an employee of the Corporation on the Deferred Payment Date.
     3. Effectiveness. Except as expressly amended herein, the Employment
Agreement shall continue to be and shall remain in full force and effect in
accordance with its terms; and, in such connection, it is hereby acknowledged
and agreed to by the parties hereto that this Amendment is not intended to cause
an extinctive novation of the terms and conditions of, and the obligations of
the respective parties under, the Employment Agreement.
     4. Waiver. The execution, delivery, and effectiveness of this Amendment
shall not operate as a waiver of any right, power, or remedy of the parties to
the Employment Agreement nor constitute a waiver of any provision of the
Employment Agreement.
     5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth.
     6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same document. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be as
effective as delivery of a manually executed counterpart of this Amendment.
     7. Severability. Any provision of this Amendment which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization, without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered, or
caused this Amendment to be duly executed and delivered by their respective
officers thereunto as of the date first above written.

      FIRST BANCORP
 
   
By:
  /s/ Luis M. Beauchamp
Name:
  Luis M. Beauchamp
Title:
  President and Chief
Executive Officer
 
    FIRSTBANK PUERTO RICO
 
   
By:
  /s/ Lawrence Odell
Name:
  Lawrence Odell
Title:
  Executive Vice President
and General Counsel

3